COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
  YOLANDA DIANNE CERECERES,                                         No. 08-20-00092-CV
                                                   §
  Appellant,                                                          Appeal from the
                                                   §
  v.                                                                383rd District Court
                                                   §
  FRANCISCO CERECERES,                                            of El Paso County, Texas
                                                   §
  Appellee.                                                        (TC# 2018DCM0285)
                                                   §


                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that Appellant, Yolanda Dianne Cereceres, has failed

to pay the case filing fee, we dismiss the appeal for want of prosecution.

       Appellant did not pay the case filing fee of $205.00 when she filed her notice of appeal,

and there is nothing in the record before us to indicate Appellant is indigent. The Clerk of the Court

sent Appellant two requests for payment of the case filing fee on March 30, 2020, and April 22,

2020. Both letters notified Appellant that failure to pay the case filing fee within twenty days could

result in dismissal of the appeal for want of prosecution pursuant to TEX.R.APP.P. 42.3(b) and (c).

Appellant has not paid the filing fee or otherwise responded to our notices. Pursuant to Rule 42.3(b)

and (c), we dismiss the appeal for want of prosecution. See TEX.R.APP.P. 42.3(b), (c).
August 12, 2020
                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  2